UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 9 , 201 7 NV5 GLOBAL, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35849 45-3458017 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 South Park Road, Suite 350 Hollywood, Florida (Address of Principal Executive Offices) (Zip Code) (954) 495-2112 (Registrant’s Telephone Number, Including Area Code) n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2 .0 2 Results of Operations and Financial Condition . On March 9, 2017, NV5 Global, Inc. (the “Company”) reported its financial results for the quarter ended and the year ended December 31, 2016. After release, the Company noted certain minor errors in certain per share figures as announced, and issued a further press release correcting those disclosures. The information contained in this Item 2.02 (including Exhibits 99.1 and 99.2) is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The Company does not have, and expressly disclaims, any obligation to release publicly any updates or any changes in the Company’s expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based, except as required by law. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated March 9, 2017 (incorporated by reference to the Current Report on Form 8-K filed March 9, 2017) Correction Press Release dated March 9, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 10, 2017 NV5 GLOBAL, INC. By: /s/ Michael P. Rama Name: Michael P. Rama Title: Vice President and Chief Financial Officer 3
